   Case 1:11-cv-00691-LAK-RWL Document 2559 Filed 09/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

         -versus-                              19-CR-561 (LAP)
                                               11-CV-691 (LAP)
STEVEN DONZIGER,
                                                     ORDER
              Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    In an order dated August 17, 2020, the Court addressed the

possibility of having witnesses testify by videoconference at

Mr. Donziger’s trial and directed that “[f]or any defense

witness who is unable to attend trial in-person or whose

attendance would be unduly burdensome for COVID-19 related

reasons, Mr. Donziger may move to admit his or her testimony via

live video, and the Court will consider those applications on a

case-by-case basis.”    (Dkt. no. 124 at 6.)

    On August 31, after receiving multiple deadline extensions,

Mr. Donziger’s counsel submitted a letter naming over 30

witnesses whose testimony the defense wishes to introduce by

video.    (Dkt. no. 153.)   This submission, which provides no

reasons as to why remote testimony is warranted, does not comply

with the Court’s August 17 order.      Defense counsel is directed

to update their witness list by no later than September 4 at

12:00 p.m. New York time with a letter explaining “on a case-by-
   Case 1:11-cv-00691-LAK-RWL Document 2559 Filed 09/02/20 Page 2 of 2



case basis” why each witness “is unable to attend trial in-

person” or why their “attendance would be unduly burdensome.”

(See dkt. no. 124 at 6.)


SO ORDERED.

Dated:   September 2, 2020
         New York, New York


                                       ____________________________
                                       LORETTA A. PRESKA, U.S.D.J.
